PER CURIAM.
The original contract by which the beams were sold to the plaintiffs was eoneededly rescinded. There is some evidence that thereafter some of the beams were sold to them on different terms. The testimony, however, on this point is very indefinite, and is insufficient to sustain a judgment predicated on title in the plaintiff of the particular beams which _ are involved in this litigation. Judgment is therefore reversed, and a new trial ordered, with costs to appellant to abide the event.